In the United States Court of Federal Claims
                                    Filed: December 19, 2017


     IN RE ADDICKS AND BARKER
     (TEXAS) FLOOD-CONTROL
     RESERVOIRS                                          Master Docket No. 17-3000L



     THIS DOCUMENT APPLIES TO:

     ALL CASES



                                             ORDER

       On November 20, 2017, the court issued a series of Orders to “secure the just, speedy, and
inexpensive determination” of these cases. Rule of the United States Court of Federal Claims
(“RCFC”) 1; ECF Nos. 67, 68, 69, 70.

       On December 1, 2017, the Government filed a Motion To Vacate The Court’s November
20, 2017 Orders. ECF No. 100.

        On December 8, 2017, the court issued a Memorandum Opinion And Order Denying The
Government’s Motion To Vacate The Court’s November 20, 2017 Orders. ECF No. 106 (re-
docketed for administrative purposes as ECF No. 107). The December 8, 2017 Memorandum
Opinion And Order, however, informed the parties that the court is willing to consider alternative
“reasonable and instructive recommendations about how to adjudicate jurisdiction and dispositive
issues in these cases” and directed the parties to file any responsive submissions with the court by
5:00 PM (EST) on December 18, 2017.

       On December 18, 2017, Co-Lead Counsel for Downstream Plaintiffs, Co-Lead Counsel for
Upstream Plaintiffs, and the Government filed Responses to the court’s December 8, 2017 Order.
ECF Nos. 112, 113; In re Downstream Addicks & Barker (Texas) Flood-Control Reservoirs v.
United States, Sub-Master Docket 17-9002, Dkt. 8 (Fed. Cl. Dec. 18, 2017).

       The Government’s December 18, 2017 Response states, in part:

       Under the November 20[, 2017] Orders, the judges given authority to make the
       scheduling changes sought by the United States are the assigned merits judge, i.e.,
       Judge Bruggink for cases in the upstream sub-docket and Judge Horn for cases in
       the downstream sub-docket. The United States intends to file motions to modify
       the [November 20, 2017 Orders] this week and to ask the assigned judges to resolve
       those motions on an expedited basis.
ECF No. 113 at 6 n.5.

       The court hereby directs the Government to file any such motions by 5:00 PM (EST) today,
December 19, 2017, so that the undersigned judge can address them during the December 20, 2017
hearing.

        In addition, the court hereby advises the Government that the undersigned judge will
adjudicate any motions filed in In re Addicks & Barker (Texas) Flood-Control Reservoirs v. United
States, Master Docket No. 17-3000.

       IT IS SO ORDERED.

                                                    s/ Susan G. Braden
                                                    Susan G. Braden
                                                    Chief Judge




                                               2